Citation Nr: 1435955	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-17 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for monoclonal B-cell lymphocytosis, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Spears-De Leo, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 1968.  He served in the Republic of Vietnam from May 1966 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.


FINDING OF FACT

The Veteran does not have a disability exhibited by monoclonal B-cell lymphocytosis that is related to service on a direct or presumptive basis.


CONCLUSION OF LAW

Chronic disability exhibited by monoclonal B-cell lymphocytosis was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e)  (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A December 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service treatment records (STRs) and post-service treatment records have been secured.  The Veteran submitted lay statements and an article abstract.  In November 2010, an opinion was obtained from a VA oncologist, which is adequate for the purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  When VA undertakes to obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Id. at  312.  The Board finds that the November 2010 VA opinion is adequate, as the examiner considered the pertinent relevant evidence and answered the question posed by the AOJ.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  See 38 C.F.R. § 3.159(c)(4). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  See 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Any condition not encompassed by Section 3.309(a) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

A veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R.                  § 3.307(a)(6)(iii).  The record shows that the Veteran had service during the requisite period in Vietnam, and he is presumed to have been exposed to herbicides.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  Such diseases include hairy cell leukemia and other chronic B-cell leukemias.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2013); 75 Fed. Reg. 53202-53216 (August 31, 2010).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Veteran contends that he is entitled to presumptive service connection because his monoclonal B-cell lymphocytosis is due to herbicide exposure during his active duty in the Republic of Viet Nam.

An August 2008 letter from a private oncologist reflects that the Veteran had a very small population of monoclonal B-cells.  The doctor stated that "monoclonal B cell lymphocytosis, extremely early CLL, or low grade NHL are terms which could reasonably be applied to [the Veteran's] situation."  It was added that he would view this as the former at this time.

During a February 2010 VA hemic disorders examination, the Veteran reported that a drop in his platelets was noted by his primary care doctor, and that further testing by an oncologist revealed monoclonal B-cell lymphocystosis.  The examiner, a nurse practitioner, diagnosed monoclonal B-cell lymphocytosis and classified the condition as B-cell leukemia.  The examiner opined that monoclonal B-cell lymphocytosis is "an extremely early form of B-Cell leukemia/CLL."  She noted that B-Cell leukemias are presumptive conditions associated with herbicide exposure.  Thus, the nurse practitioner opined that the Veteran's condition was related to his service.  Notably, the examiner indicated that she had consulted with Dr. N.F., a VA oncologist, in formulating her opinion.

The RO subsequently requested a supplemental opinion from Dr. N.F. in November 2010.  The doctor noted that the term monoclonal B-cell lymphocytosis "is used to categorize individuals who have an absolute increase in the number of clonal B lymphocytes."  She explained that monoclonal B-cell lymphocytosis is a "precursor" to B-cell chronic lymphocytic leukemia (CLL) or small lymphocytic lymphoma (SLL) in that it "may (uncommonly) progress to full blown CLL."  She noted that only a minority of individuals with this condition actually develop CLL.

The Board finds that the Veteran does not have a disability exhibited by monoclonal B-cell lymphocytosis.  This condition is not on the list of diseases that VA has associated with Agent Orange exposure.  The Board finds the November 2010 opinion by the VA oncologist to be highly probative, as she conducted a review of the claims file and provided rationale for her opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  In contrast, the VA examiner is a nurse practitioner and not a medical doctor or specialist, and thus does not possess the same level of expertise.  The Board also notes that to the extent that the August 2008 private oncologist's letter can be construed as an opinion, it is not entitled to significant probative weight because it is equivocal.  The doctor indicated that the Veteran could have monoclonal B cell lymphocytosis, extremely early CLL, or low grade NHL, but added that he would view this as the "former" at this time (monoclonal B cell lymphocytosis).  The Board finds this evidence to be of minimal probative value.  The report essentially indicates that the Veteran likely had monoclonal B cell lymphocytosis (a laboratory finding).  It was added that monoclonal B-cell lymphocytosis progresses to leukemia in some patients, but did not indicate that the Veteran had disability.  

The Board has also weighed the probative value of the Veteran's lay statements regarding his diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case - whether the Veteran's condition  is a disease entitled to presumptive service connection - falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The November 2010 opinion is far more probative than the Veteran's lay statements.

The Board finds that direct service connection is not warranted.  Monoclonal B-cell lymphocytosis is defined as the "excess of normal lymphocytes in the blood."  Dorland's Illustrated Medical Dictionary 880 (32nd ed. 2012).  Elevated lymphocytes is a laboratory test result and not, in and of itself, a disability. See 61 Fed. Reg. 20,440 (May 7, 1996); see also Martinak v. Nicholson, 21 Vet. App. 447, 451 (2007) (Court lacks jurisdiction to review which disabilities the Secretary has chosen to include in the rating schedule).  Monoclonal B-cell lymphocytosis is not shown to be reflective of a chronic, acquired disability for VA compensation purposes.  As such, disability benefits are not available for this condition.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For these reasons, the Board concludes that a preponderance of the evidence is against the Veteran's claim for service connection for monoclonal B-cell lymphocytosis, and his claim must be denied.  As such, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for monoclonal B-cell lymphocytosis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
D  epartment of Veterans Affairs


